November 5, 2007 Mid-Atlantic SuperCommunity BankConference This presentation contains forward-looking statements, as defined byFederal securities laws, relating to present or future trends or factorsaffecting the operations, markets and products of First Security Group, Inc. These statements are provided to assist in the understanding of futurefinancial performance. Any such statements are based on currentexpectations and involve a number of risks and uncertainties. For adiscussion of factors that may cause such forward-looking statements todiffer materially from actual results, please refer to First Security’s mostrecent documents filed with the Securities and Exchange Commission. First Security undertakes no obligation to release revisions to theseforward-looking statements or reflect events or circumstances after thedate of this presentation. Forward-Looking Statements GAAP Reporting versusOperating Results This presentation contains references to operating results. These amountsand ratios are calculated using net operating income (net of tax) whichexcludes extraordinary items as defined by GAAP and non-recurring items. Furthermore and in accordance with SNL Financial practice, the coreefficiency ratio is calculated on a fully tax equivalent basis excludingone-time and non-cash items. Since these items and their impact on FirstSecurity's performance are difficult to predict, First Security believespresentation of its financial measures excluding the impact of these items isuseful information and important for a complete understanding of its coreoperating results. Reconciliations for each core number are included in thefirst quarter earnings release which is available on First Security’s website,www.FSGBank.com. • Headquarters in Chattanooga, Tennessee • Over eight years in operation as First Security; founded in September,1999 by current management team • Assets of $1.2 billion • 40 banking offices and 4 loan/leasing offices in Tennessee and north Georgia • Strategic focus on small to medium-sized owner-managed businesses and consumers . FSGI Corporate Profile * Based on 10/26/07 closing price of $10.00 FSGI Market Statistics • 17.3 million shares outstanding • Listed on NASDAQ Global Market in August 2005 • Market capitalization of $173 million* • Institutions hold 30.3% of shares • Average daily trading volume (3 mos.) is 15,755 shares Management Team withExtensive In-Market Experience Directors and executive management own 5.74% of FSGI ESOP owns 2.9% of FSGI Name Title Age Years in Banking Previous Experience Rodger Holley CEO 60 33 Pioneer Monty Montgomery COO 54 30 First American Chip Lusk CFO 39 17 Pioneer Larry Richey Senior Corp. Lending Officer 59 29 Bank of America David Haynes Senior Corp. Credit Officer 55 32 AmSouth We Target Di Acquirer HQ State Target Year Regions Financial Corp. AL AmSouth Bancorp. 2006 BB&T Corp NC First Citizens Bancorp 2006 SunTrust Banks Inc. GA National Commerce Financial Corp. 2004 Regions Financial Corp. AL Union Planters Corp. 2004 BB&T Corp NC BankFirst Corp. 2000 BB&T Corp. NC Hardwick Holding Co. 2000 AmSouth Bancorp. AL First American Corp. 1999 First American Corp. TN Pioneer 1998 slocated Customers and Hire Their Bankers Capitalizing on Recent BankConsolidations within Footprint Organized into Six Regions • Regional bank presidents • Local decision-making • Local advisory boards • Local strategies and identities • Knowledge of local markets • Serve small and medium-sized businesses within each market • Customers get to know their bankers ~ A Focus on Personalized Sales and Service ~ 5-yr. CAGR1 Loan Growth: 22.7% 5-yr. CAGR1 Core Deposit2 Growth: 15.5% 1 5-year CAGR based on an annualized growth rate for 2007 2 Core deposits Transaction accounts + Savings + NOW + Retail CDs Strong Core Deposit & Loan Growth CommercialLeases, 4.9% Consumer, 7.1% 1-4 Family Residential, 27.4% Multi-Family,1.1% C&I, 14.9% Commercial RE, 22.1% Construction/ Land Development, 22.5% Total loans $940.0 million at September 30, 2007 Portfolio Mix Reflects MarketOpportunities Owner-occupied 59% $211.3 MM at September 30, 2007 Residential Construction 51% Res. A&D 29% Commercial Construction 20% • Commitments total $217.7 MM with $75.9 MM unfunded • Granular: Top 10 relationships total 34.3% of commitments • Asset quality high: • 2s are $42k • NCOs for previous 3 years ~$100k • NPAs $1.6 million • 99% of borrowers in-market • 95%+ projects are in-market Construction & Development Loans • 67.4% core deposits • Avg. cost of deposits is 3.42% Total Deposits $941.0 million at September 30, 2007 Brokered Deposits, 8.8% CDs > $100M,23.8% CDs < $100M, 28.5% Savings & MM, 14.9% Interest-BearingDDAs, 6.4% Non-Interest DDAs, 17.5% Deposits are Low-Cost & Stable Non- Performing Assets + 90 days as a% of Total Assets YE: Quarter-End Year End Asset Quality Remains Sound Repossessed Assets $2.5 million Other Real Estate $2.6 million Const.Equip,21.0% Trucking,58.3% Mining, 8.2% C&D, 59.8% CRE,23.8% Multi Fam,16.4% NPAs + 90 Days Past Due $7.4 million, or 0.62% of Total Assets Nonaccrual,22.8% OREO,35.7% RepossessedAssets, 33.6% 90+ Days,7.9% Autos & other, 12.5% Nonperforming Assets Loans on Nonaccrual $1.7 million Loans 90 Days Past Due $0.6 million C&I, 44.8% Leases,30.4% ResidentialReal Estate,23.5% Other, 1.3% C&D, 43.1% Leases,36.9% ResidentialReal Estate,14.5% Other, 5.5% NPAs + 90 Days Past Due $7.4 million, or 0.62% of Total Assets Nonaccrual,22.8% OREO,35.7% RepossessedAssets, 33.6% 90+ Days,7.9% Nonperforming Assets * Excluding non-cash items, fully tax equivalent Third Quarter Results:Linked Quarter Improvement 2Q’07 3Q’07 ∆% Net Income ($M) 2,888 3,022 +4.6% Diluted EPS ($) 0.17 0.18 +5.9% Ret on Avg Tang Equity (%) 10.01 10.48 +4.7% Ret on Avg Tang Assets (%) 1.04 1.05 +1.0% NIM, fully tax-equivalent (%) 4.91 4.80 -2.2% Core Efficiency Ratio* (%) 64.95 64.68 -0.4% * Excluding non-cash items, fully tax equivalent Nine-Months YTD Results:Earnings Continue YTD 2006 YTD 2007 ∆% Net Income ($M) 8,196 8,745 +6.7% Diluted EPS ($) 0.46 0.50 +8.7% Ret on Avg Tang Equity (%) 10.14 10.13 -0.1% Ret on Avg Tang Assets (%) 1.05 1.04 -1.0% NIM, fully tax-equivalent (%) 5.18 4.86 -6.2% Core Efficiency Ratio* (%) 64.87 65.23 +0.6% to Improve (Millions) * Excludes extraordinary and non-recurring items YTD’07 Net Income up 6.7% Consistent Net Income Growth (Millions) * Revenue Net Int. Income + Non-Int. Income Non-Int. Income Net-Int. Income Non-Int. Expense YTD’07 Revenue up 3.1% YTD’07 Expenses up 2.7% Improved Operating Leverage * Excludes extraordinary and non-recurring items 3Q’07 Diluted EPS up 12.5%over 3Q’06 Earnings Per Share: Consistent Growth * Excludes extraordinary and non-recurring items Consistent Profitability * Excludes extraordinary items ** Excludes extraordinary and non-recurring items Consistent Profitability: ROA ≥ 1.00% * Tax-equivalent basis NIM*: Stable within 25 BP Range * Excludes extraordinary, non-recurring and non-cash items Core Efficiency Ratio* 1 Based on 10/26/07 closing price of $10.00 2 Consensus EPS estimates based on mean of 4 analysts: $0.69 for 2007 and $0.77 for 2008 Attractive Valuation Market Statistics1 FSGI Price/ Book 116.7% Price/ Tangible Book 147.1% Price/ 2007 Core EPS2 14.5X Proj. 2rowth2 11.6% Price/ 2008 EPS2 13.0X Where Are We Going? • Leverage the existing franchise • Maintain strong asset quality • Maintain balance between growth and profitability • Corporate Goals include: • Efficiency ratio < 60% • Annual loan growth: > 8% • Incentives aligned to achieve performance goals • Position FSGI as one of the preeminent Tennessee franchises NASDAQ: FSGI
